Citation Nr: 1527994	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for hemorrhoids status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 September 1991 and from May 1993 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's right knee disorder is not manifested by flexion of the knee limited to at least 45 degrees or extension of the knee limited to at least 10 degrees even taking into account his complaints of pain; at least slight recurrent subluxation or lateral instability; ankylosis; or impairment of the tibia and fibula.

2.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's left knee disorder is not manifested by flexion of the knee limited to at least 45 degrees or extension of the knee limited to at least 10 degrees even taking into account his complaints of pain; at least slight recurrent subluxation or lateral instability; ankylosis; or impairment of the tibia and fibula.

3.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's hemorrhoids status post hemorrhoidectomy is manifested by objective evidence of skin tags which have mild to moderate superficial inflammation.


CONCLUSIONS OF LAW

1.  At all times during the pendency of the appeal, the criteria for a rating in excess of 10 percent for the right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5263 (2014).

2.  At all times during the pendency of the appeal, the criteria for a rating in excess of 10 percent for the left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  5256 to  5263 (2014).

3.  At all times during the pendency of the appeal, the criteria for a compensable rating for hemorrhoids status post hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that letters dated in March 2011, May 2011, and June 2011, prior to the April 2012 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Further, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the service treatment records as well as his post-service records from his VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

The Veteran was provided VA examinations in April 2011 and June 2011.  The Board finds the VA examinations are adequate for rating purposes because after a comprehensive examination of the claimant and taking a detailed history from the claimant and/or a review of the record, the examiners provided opinions as to the severity of his disorders that allows the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative assert that his bilateral knee disabilities and hemorrhoids meet the criteria for increased ratings.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  


a.  The Bilateral Knee Disabilities

The April 2012 rating decision most recently confirmed and continued a 10 percent rating for each of the Veteran's knees under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  If extension of the knee is limited to 45 degrees a 50 percent rating is in order. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disorder includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disorder  includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97 (July 1, 1997).

As to an increased rating under Diagnostic Code 5260 or Diagnostic Code 5261 and/or separate compensable ratings under both Diagnostic Code 5260 and Diagnostic Code 5261, at the June 2011 VA examination the Veteran complained of bilateral knee weakness, stiffness, swelling, giving way, locking, and pain.  However, he denied having problems with knee heat, redness, lack of endurance, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The claimant also complained of flare ups;  as often as 6 times per day and each lasting one hour and being a 5 in pain out of a possible 10.

On examination, the pain free range of motion of the right and left knee after repetition is 0 to 80 degrees.  The VA examiner also reports that the right and left knee have effusion and tenderness.  However, the Veteran walks with a normal gait; he does not require any assistive device for ambulation; and neither knee shows signs of edema, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, locking pain, genu recurvatum, or crepitus.

Initially, the Board notes that while treatment records periodically document the Veteran's complaints and treatment for bilateral knee problems, to include pain and lost motion, nothing in these treatment records show his lost knee motion to be worse than what was reported at the above VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Next, the Board finds that the above examiner's opinion as to the pain free range of motion of the right and left knee more probative than any lay claims from the appellant and his representative to the contrary even though his symptomatology is observable by a lay person (see Davidson) because the examiner has medical training.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca as well as Mitchell, the Veteran's functional losses do not equate to the criteria required for an increased rating under Diagnostic Code 5260 or Diagnostic Code 5261 because flexion is not limited to at least 30 degrees and extension is not limited to at least 15 degrees, in either knee, because at its worst his pain free range of motion of the right and left knee is 0 to 80 degrees.  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claims have been pending, the Board finds that a staged rating is not warranted.  See Hart, supra.

Likewise, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca as well as Mitchell, the Veteran's functional losses do not equate to the criteria required for a separate compensable rating under both Diagnostic Code 5260 and Diagnostic Code 5261 in either knee because flexion in either knee is not limited to at least 45 degrees and extension in either knee is not limited to at least 10 degrees because at its worst his pain free range of motion of the right and left knee is 0 to 80 degrees.  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claims have been pending, the Board finds that a staged rating is not warranted.  See Hart, supra.

As to a separate compensable rating under Diagnostic Code 5257, at the June 2011 VA examination it was opined that neither knee shows signs of instability, abnormal movement, or subluxation.   Thereafter, the examiner opined that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test are all within normal limits for the right and the left knee.  

Initially, the Board notes that while treatment records periodically document the Veteran's complaints and treatment for bilateral knee problems, nothing in these treatment records show knee stability to be worse than what was reported at the above VA examination.  See Colvin, supra.  Next, the Board finds that the above examiner's opinion as to knee stability more probative than any lay claims to the contrary even though his symptomatology is observable by a lay person (see Davidson, supra) because the examiner has medical training.  See Black, supra; Guerrieri, supra.  

Thus, the Board finds that the most probative evidence of record shows that neither the Veteran's right or left knee disability is manifested by pathology that equates to at least "slight" recurrent subluxation or lateral instability because neither problem was found by the VA examiner or in his treatment records.  Accordingly, the Board finds that the criteria for a separate compensable rating for instability in the right and/or left knee are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Further, because the severity of the Veteran's symptoms have been substantially the same throughout the appeal, the Board finds that a staged rating is not warranted.  See Hart, supra.

As to an increased schedular rating under Diagnostic Code 5256 for ankylosis, while the range of motion of the right and left knee are restricted at the VA examination, the record on appeal never shows either being ankylosed.  In fact, the June 2011 VA examiner specifically opined they were not ankylosed and this medical opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of ankylosis, the Board may not rate his service-connected bilateral knee disabilities as ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the Board finds that increased ratings are not warranted for the Veteran's right and left knee disabilities under Diagnostic Code 5256.  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claims have been pending, the Board finds that a staged rating is not warranted.  See Hart, supra.

As to an increased rating under Diagnostic Code 5262 for impairment of the tibia and fibula and/or under Diagnostic Code 5258 for dislocated semilunar cartilage, the Board notes that the record on appeal is negative for this adverse symptomatology.  See, for example, VA examination dated in June 2011.  In the absence of this adverse symptomatology, the Board will not rate his service-connected right or left knee disabilities under Diagnostic Code 5262 or Diagnostic Code 5258 and the claim is denied.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claims have been pending, the Board finds that a staged rating is not warranted.  See Hart, supra.

As to an increased rating under Diagnostic Code 5259 for removal of the semilunar cartilage when symptomatic and/or under Diagnostic Code 5263 for Genu recurvatum, the Board notes that the schedular disability ratings already assigned the Veteran's service-connected right and left knee disorders meets the maximum rating possible under these code sections at all times during the pendency of the appeal.  See 38 C.F.R. § 4.71a; Also see Hart, supra.  Therefore, increased schedular ratings must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and swelling.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the right and left knee disabilities provided by the expert at the VA examination than these lay assertions.  See Black, supra; Guerrieri, supra.


b.  The Hemorrhoids

The April 2012 rating decision most recently confirmed and continued a non compensable rating for the Veteran's hemorrhoids status post hemorrhoidectomy under 38 C.F.R. § 4.114, Diagnostic Code 7336.  

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7336 provides that hemorrhoids (external or internal) will be rated as zero percent disabling when they are mild or moderate.  Hemorrhoids will be rated as 10 percent disabling when they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 30 percent disability rating is warranted when they cause persistent bleeding with secondary anemia, or fissures. 

With the above criteria in mind, at the April 2011 VA examination the Veteran complained of itching, diarrhea, pain, swelling, a nagging feeling to empty bowel, and a sharp pain in the rectum at times.  Since his surgery, he has also had problems with pain and bleeding.  However, he denied having problems with penanal discharge and stool leakage.  The Veteran treats his hemorrhoids with stool softeners and the associated pain with Advil.  

On examination, there were multiple skin tags present and "mild to moderate superficial inflammation of the skin tags."  However, there were no hemorrhoids detected during the rectal examination.  Moreover, the digital rectal examination showed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, protrusion, or loss of sphincter control.  The anal reflexes were normal.  There was no sign of recent bleeding.  The anal walls were normal.  The diagnosis was post operative hemorrhoidectomy with residual anal skin tags.  

Initially, the Board notes that while treatment records periodically document the Veteran's complaints and treatment for problems associated with the Veteran's hemorrhoids, status post hemorrhoidectomy, nothing in these treatment records show his disability to be worse than what was reported at the above VA examination.  See Colvin, supra.  Next, the Board finds that the above examiner's opinion as to the severity of the Veteran's adverse symptomatology more probative than any lay claims to the contrary even though his symptomatology is observable by a lay person (see Davidson, supra.) because the examiner has medical training.  See Black, supra; Guerrieri, supra.

Thus, because the most probative evidence of record shows that the Veteran's hemorrhoids due to his surgery caused skin tags which the April 2011 VA examiner opined had "mild to moderate superficial inflammation" and this medical opinion is not contradicted by any other medical opinion of record, the Board finds that his hemorrhoids are best characterized as mild or moderate as opposed to large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Therefore, the Board finds that the criteria for a compensable rating for hemorrhoids are not met.  Id.  Further, because the severity of the Veteran's symptoms have been substantially the same throughout the appeal, the Board finds that a staged rating is not warranted.  See Hart, supra.

Conclusion

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluations for the fractured fourth metacarpal of the right hand and major depressive disorder are inadequate.  Indeed, since the terms of the criteria themselves provide that the listed symptoms the criteria reasonably contemplates the symptoms that are present.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusions, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected bilateral knee disabilities and hemorrhoids and his other service-connected disabilities, and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

As to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and a claim for a total rating based on individual unemployability (TDIU),  a review of the record on appeal does not show that the Veteran has ever claimed that his bilateral knee disabilities and/or hemorrhoids prevented or materially interfere with his employment.  Therefore, the Board finds that a claim for a TDIU has not been raised by the record and no further discussion is needed.



ORDER

A rating in excess of 10 percent for the right knee disorder is denied at all times during the pendency of the appeal. 

A rating in excess of 10 percent for the left knee disorder is denied at all times during the pendency of the appeal. 

A compensable rating the hemorrhoids status post hemorrhoidectomy is denied at all times during the pendency of the appeal. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


